DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Oath/Declaration
2.    The oath/declaration filed on 12/23/2020 is acceptable.
                                                         Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

                                   Information Disclosure Statement
4.    The office acknowledges receipt of the following items from the applicant:
       Information Disclosure Statement (IDS) filed on 12/23/2020.
                                           Examiner’s Amendment

5.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.

       Authorization for this Examiner’s Amendment was given in the telephone interview with Jae Y. Park on 07/11/2022, the title of the application has been amended as follows:
       -- DISPLAY DEVICE INCLUDING FAN-OUT WIRING ARRANGED IN PERIPHERAL AREA ADJACENT TO DISPLAY AREA AND ALSO BEING DISPOSED IN SEALING AREA SURROUNDING DISPLAY AREA --.
                        Examiner’s Statement of Reasons for Allowance
6.     Claims 1-25 are allowed.
7.     The following is an examiner’s statement of reasons or allowance:
         None of the prior art teaches a display device comprising wherein the fan-out wiring includes a first fan-out line, a second fan-out line and a third fan-out line, which are disposed in different layers in a first peripheral area between the display area and the sealing area, and the first fan-out line and the second fan-out line are disposed in a same layer in the sealing area, and the first fan-out line and the third fan-out line are disposed in different layers in the sealing area, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-19 are directly or indirectly depend on the independent claim 1.
    
      None of the prior art teaches a display device comprising wherein each of the fan-
out lines includes: a first extension pattern disposed in a first peripheral area; and a second extension pattern disposed in a second peripheral area and electrically connected to the first extension pattern, the first extension pattern and the second extension pattern being disposed in different layers, a first extension pattern of a first fan-out line and a first extension pattern of a second fan-out line adjacent to the first fan-out line are disposed in different layers, and a first extension pattern of a third fan-out line adjacent to the second fan-out line, the first extension pattern of the first fan-out line, and the first extension pattern of the second fan-out line are disposed in different layers, in combinations with the other structures as cited in the independent claim 20.
         Claims 21-25 are directly or indirectly depend on the independent claim 20.
                                               Cited Prior Arts
8.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. NA et al. (U.S. Publication No. 2019/0348489 A1), He (U.S. Publication No. 2020/0150503 A1), and KIM et al. (U.S. Publication No. 2019/0012031 A1).
                                                   Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC T DANG/Primary Examiner, Art Unit 2892